DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 03/11/2021 Amendment.
Claims 1-13 are pending and examined.  Claims 14-25 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,171,601 to Shukh (hereafter “Shukh”) in view of PGPub. 2017/0170237 to Jung (hereafter Jung).
Regarding independent claim 1, Shukh teaches a magneto-resistance random access memory (MRAM) cell, comprising:



wherein the MRAM cell further comprises:
a transistor (FIG. 4: selection device 48) 
a wire (FIG. 4: conductor line 42); 
a controller FIG. 4-5 show currents IB and IS supplied to the MRAM cell, which are generated by voltage source 44, bias current circuitry 46, spin-polarized current circuitry 47, and inherent circuit to control them); and
a magnetic tunnel junction (MTJ) comprising a fixed layer of fixed magnetic polarity FIG. 4: MTJ comprising pinned layer 14 coupled to transistor 48, tunnel barrier layer 16, free layer 18 coupled to conductor line 42),
wherein:
the first current is passed through the wire to destabilizes the variable magnetic polarity of the free layer (FIGS. 4-5: current IB from t1 to t3 to tilt the magnetization M18 in the free layer 18, see col. 5:53-63),
the second current passed through the transistor in one of two directions during first current passage through the wire to direct the variable magnetic polarity of the free layer toward a parallel or anti-parallel condition with respect to the fixed magnetic polarity of the fixed layer (FIGS. 4-5: current IS from t2 to t3 to set magnetization M18 into parallel or anti-parallel with the pinned layer 14, see 5:29-37),
a ceasing of the first current prior to a ceasing of the second current sets the variable magnetic polarity of the free layer in the parallel or anti-parallel condition (see FIG. 5), and 
the passing of the first and second currents and the ceasing of the first current are controlled by the controller.
Shukh does not teach the strike through limitations.
Jung teaches a substrate comprising an interior layer, a metallic landing pad disposed along an edge of the interior layers, and dielectric material portions disposed along the edge of the interior layer, surrounding sides of the metallic landing pad and comprising exterior facing surfaces (see annotated FIG. 20 of Jung below), 
the metallic landing pad comprising:
a first surface recessed from the exterior facing surfaces and facing and abutting dielectric material of the interior layer of the substrate along the edge of the interior layer (see annotated FIG. 20 of Jung below); and
a second surface opposite the first surface and coplanar with the exterior facing surface of the dielectric material portions (see annotated FIG. 20 of Jung below),
a transistor (FIG. 20: transistor 116) disposed entirely within the interior layer of the substrate, the transistor being coupled, at the edge of the interior layer, to the first surface of the metallic landing pad through the dielectric material of the interior layer of the substrate by a component lead which is narrower than the metallic landing and which extends from the transistor to the metallic landing pad through the dielectric material of the interior layer; (see annotated FIG. 20 of Jung below); 
a controller disposed within the interior layer (see annotated FIG. 20 of Jung below
MTJ directly coupled to the second surface of the metallic landing pad (see paragraph [0142]).


    PNG
    media_image1.png
    653
    809
    media_image1.png
    Greyscale

Annotated FIG. 20 of Jung

Since Shukh and Jung are both from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Shukh.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to manufacture the MRAM device of Shukh as suggested in Jung because it is one of the manufacturing designs available for use.
Regarding dependent claim 2, Shukh teaches wherein the wire comprises metal or a metallic alloy (see 10:53-55).
Regarding dependent claim 3, Shukh teaches wherein the wire comprises at least one of tungsten and tantalum (e.g. Ta/Au/Ta, see 10:53-55).
Regarding dependent claims 4-5, even though Shukh does not explicitly teaches wherein the first current exceeds the second current, Shukh shows a relationship between IS  and IB, which tilts the magnetization in free layer (see FIG. 6), and that IB and IS substantially superimpose each other and order of the pulses can be any (see 5:53-63). 
As suggested, it would have been obvious to a skill in the art picking a current IB exceed IS, or initiating and ceasing IS about 5-10 ns or less after initiating and ceasing IB, and still properly writing into the MRAM cell because those values are interrelated.
Regarding dependent claim 6, Jung teaches wherein the transistor and the MTJs are each plural in number, each one of the plural MTJs is electrically connected between a corresponding one of the plural transistors and the wire (see FIG. 19) and the plural transistors are inherently disposed within the substrate (see FIG. 18).
Regarding dependent claim 7, Shukh wherein the plural MTJs are below FIG. 4: transistor 48 is seen fabricated on substrate, then the MTJs and conductor 42 as shown).
Regarding dependent claim 8, Jung teach wherein the metallic landing pad and the dielectric material portions are disposed at a first side of the substrate, the transistor is disposed within a central portion of the substrate, and the controller is disposed at a second side of in the substrate opposite the first side and is configured to initiate and cease the first and second currents (see FIG. 20).
Regarding independent claim 9, Shukh teaches a magneto-resistance random access memory (MRAM) cell, comprising: 
a wire (FIG. 4: conductor line 42
a plurality of inherently magnetic tunnel junctions (MTJs) (because memory cell shown in FIG. 4 are formed in array, and each memory cell comprising a MTJ); 



a plurality of inherent transistors because memory cell shown in FIG. 4 are formed in array, and each memory cell comprising a transistor 48), 
each of the plurality of the MTJs being respectively electrically connected between the wiresee FIG. 4); and 
a controller FIG. 4-5 show currents IB and IS supplied to the MRAM cell, which are generated by voltage source 44, bias current circuitry 46, spin-polarized current circuitry 47, and inherent circuit to control them),
wherein the controller is configured to sequentially pass and cease first and second currents through the wire and the plurality of transistors, respectively, to set variable magnetic polarities of respective free layers of the plurality of MTJs in parallel or anti-parallel conditions with respect to fixed magnetic polarities of respective fixed layers of the plurality of MTJs (FIGS. 4-5: current IB from t1 to t3 to tilt the magnetization M18 in the free layer 18, and current IS from t2 to t3 to set magnetization M18 into parallel or anti-parallel with the pinned layer 14, see 5:29-37 and 5:53-63).
Shukh does not teach the strike through limitations.
Jung teaches a substrate comprising an interior layer, a plurality a metallic landing pads and dielectric portions disposed along the edge of the interior layer, surrounding sides of each the metallic landing pad and comprising exterior facing surfaces (see annotated FIG. 20 of Jung above), each metallic landing pad comprising:
the metallic landing pad comprising:
a first surface recessed from the exterior facing surfaces and facing and abutting dielectric material of the interior layer of the substrate (see annotated FIG. 20 of Jung above); and
a second surface opposite the first surface and coplanar with the exterior facing surface of the dielectric material portions (see annotated FIG. 20 of Jung above),
a plurality of transistor (FIG. 20: transistor 116 and similar) disposed entirely within the interior layer of the substrate, the transistor being coupled, at the edge of the interior layer, to the first surface of the metallic landing pad through the dielectric material of the interior layer of the substrate by a component lead which is narrower than the metallic landing and which extends from the transistor to the metallic landing pad through the dielectric material of the interior layer; (see annotated FIG. 20 of Jung above); 
a controller disposed within the interior layer (see annotated FIG. 20 of Jung above), and
MTJ directly coupled to the second surface of the metallic landing pad (see paragraph [0142]).
Since Shukh and Jung are both from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Shukh.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to manufacture the MRAM device of Shukh as suggested in Jung because it is one of the manufacturing designs available for use.
	Regarding dependent claims 10-13, see above rejections regarding claims 2-5.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Claims 1-13 maintain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824     

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824